                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA

_________________________________

Tony Terrell Robinson,                               Case No. 17cv437-DSD-KMM

                     Plaintiff,

v.                                                              ORDER

Minnesota, State of et al.

                Defendants.
_________________________________

      This matter comes before the Court on two motions filed by plaintiff Tony
Robinson: A Motion to Exclude Expert Report and a Motion for Temporary Stay.
(ECF Nos. 192, 202.) Defendants Dr. Dannewitz and Dr. Saini oppose both of Mr.
Robinson’s motions. After careful consideration, the Court determines that Mr.
Robinson’s Motion to Exclude Expert Report should be DENIED, and Mr.
Robinson’s Motion for Temporary Stay should be GRANTED.

I.     Motion to Exclude Expert Report

       In his Motion to Exclude Expert Report, Mr. Robinson asks this court to
excuse him from producing a written expert report as required by Federal Rule of
Civil Procedure 26(a)(2)(B). Instead, he asks the Court to deem the fact that he has
disclosed that Dr. Jeffery Seybold, M.D. as his expert witness to be sufficient to meet
those procedural obligations. Mr. Robinson does not cite any cases to support this
contention, but instead seems to argue that if his disclosure meets the requirements
for a state law, Minn. Stat. § 145.682, then it should also satisfy Rule 26 requirements.
The Court disagrees.

      It is well settled that federal procedural law is applied in federal court, not state
procedural law. E.g., Gasperini v. Ctr. for Humanities, Inc., 518 U.S. 415, 427 (1996).
And Rule 26 requires far more in the production of an expert report than Minn. Stat.
§ 145.682. Therefore, it is clear that the affidavit provided by Mr. Robinson, which
may satisfy state law requirements, does not meet the requirements of Rule 26.
Moreover, the Court observes that Rule 26 serves important goals, including enabling
the defendants to adequately defend against Mr. Robinson’s claims and to prepare
their own experts for trial. See, e.g., United States v. Procter & Gamble Co., 356 U.S. 677,
682–3 (1958) (Modern instruments of discovery…make a trial less a game of blind
man’s b[l]uff and more a fair contest with the basic issues and facts disclosed to the
fullest practicable extent.”). Mr. Robinson’s motion to be excused from providing a
written expert report must be denied.

II.    Motion for Temporary Stay

        Mr. Robinson is currently incarcerated and has been in administrative detention
since November 5, 2019. (ECF No. 202 at ¶ 4.) He originally requested a temporary
stay of 30 days. However, after learning that he was to stay in administrative
detention until transfer to a new facility, he has requested an open-ended stay, to be
lifted upon his transfer. (ECF No. 206 at ¶ 9.) Both Dr. Dannewitz and Dr. Saini
oppose the stay.

       Courts have broad inherent power to issue stays. Landis v. N. Am. Co., 299 U.S.
248, 254 (1936); Sierra Club v. U.S. Army Corps of Eng’rs, 446 F.3d 808, 816 (8th Cir.
2006). Relevant factors to consider include “the conservation of judicial resources,
maintaining control of the court’s docket, providing for the just determination of
cases, as well as the potential for duplicative efforts and wasted resources of the
parties and hardship to the party opposing the stay.” Tovar v. Essentia Health, 342 F.
Supp. 3d 947, 956–7 (D. Minn. 2018). As the party requesting the stay, Mr. Robinson
bears the burden of establishing the need for one. Id.

       The Court finds that Mr. Robinson has carried his burden here. While in
administrative detention, Mr. Robinson’s access to resources he needs to pursue his
case pro se is made more difficult. Additionally, neither defendant opposing the stay
have adequately demonstrated that they will suffer hardship if a brief stay is granted.

      However, Mr. Robinson has not demonstrated the need for an indefinite stay.
Instead, the Court finds that a moderate stay of 30 days is warranted here. This will


                                             2
give Mr. Robinson extra time to work on his case despite the challenges of his locked-
down status, without unduly delaying the proceedings. The Court is mindful that
entering a stay requires balancing factors of prejudice. While the Court finds that
balance is currently in Mr. Robinson’s favor, the longer the delay in the proceedings,
the more that balance will inevitably shift in favor of the defendants. Indeed, if Mr.
Robinson has not been transferred after 30 days, the Court will have serious concerns
about his practical ability to continue to prosecute his case from prison, and will be
unlikely to grant an additional delay.

III.   Order

       Accordingly, IT IS HEREBY ORDERED:

      1.     Mr. Robinson’s Motion to Exclude Expert Report, ECF No. 192, is
DENIED. Mr. Robinson’s expert report pursuant to FRCP 26(a)(2)(B) is due
fourteen (14) days after the stay in this case is lifted.

    2.  Mr. Robinson’s Motion for Temporary Stay, ECF No. 202, is
GRANTED. This case is stayed for 30 days until January 11, 2020.


Dated: December 12, 2019               s/ Katherine Menendez
                                       Katherine Menendez
                                       United States Magistrate Judge




                                          3
